           Case 1:19-cv-08355-JGK Document 7 Filed 11/25/19 Page 1 of 1

                                     THE MARKS LAW FIRM, P.C.


                                               November 25, 2019

Via: ECF
Honorable John G. Koeltl                                             :..:OCUM[NT
United States District Judge                                         E:.. ECTRO!J!CALL Y FILED
United States Courthouse                                             DOC#              .
500 Pearl Street, Courtroom 14A                                      DATE FI LED:  _LZ.-:...o12:.l.!L. . =:
New York, New York 10007


                RE:          Prisciliano Cristobal Bonifacio v. Empire Corner 2 Inc. et al
                             Docket: 1: 19-cv-08355-JGK


Dear Judge Koeltl,

       Plaintiff respectfully requests an adjournment of the initial conference in the above
referenced matter currently scheduled for December 2, 2019.

        Defendants Empire Corner 2 Inc. and GV 1415 LLC were served through the Secretary
of State on 9/30/2019. As of today, Plaintiff has not been contacted by Defendants nor have
Defendants appeared, answered or otherwise moved. Plaintiff requests thirty (30) days to make
additional attempts to contact Defendants and for Defendants to appear, answer or otherwise
move. This is the first request of its kind.

       We thank you and the Court for its time and consideration on this matter.



                                fO    (iv6SOl17
                                      .            ./

      re   {)(l.,v.Af\,'1'     ''1    ;oJe,J                       Respectfully Submitted,

      tf-, 'f:JoP~,                                            The Marks Law Firm, P.C.

               5d       o~Oftvf.O,


             ~{/I_~                                                 Bradly G. Marks
   11/ C5U ~                              lJ   J
    (<%l;z.

                         175 Varick Street, 3 rd FL, New York, New York 10014
                   T: (646) 770 - 3775, F: (646) 867 - 2639, brad@markslawpc.com
                                        www.markslawpc.com
